Title: From George Washington to Lieutenant Colonel Matthew Mead, 12 October 1779
From: Washington, George
To: Mead, Matthew


        
          Sr
          Hd Qrs [West Point] Octor 12th 1779
        
        Our operations may be such in the course of a few Weeks as to render a quantity of facines & gabions necessary—I am therefore to request that you will have a number of them made, in such places as will not expose them to the destruction of the Enemy, and at the same time be convenient to Water carriage. I could wish you to prosecute this business with spirit as it may prove very important to our measures—I cannot determine on any fixed number that may be necessary you will be pleased however when you have a large quantity, to give me notice still prosecuting the work—The facines should be about 9 feet long, of a convenient bulk & exceedingly well bound—as there are other Militia Corps in service, on the Sound you will oblige me by communicating this request to the Commanding officers. I am &c.
        
          G.W.
        
      